Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147428 & (128)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147428
                                                                    COA: 302353
                                                                    Berrien CC: 2010-015309-FC
  DAKOTAH WOLFGANG ELIASON,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the April 4, 2013 judgment of the Court of Appeals is
  considered, and it is GRANTED, limited to the issues: (1) whether the Court of Appeals
  correctly applied Miller v Alabama, 567 US ___; 132 S Ct 2455; 183 L Ed 2d 407
  (2012), to Michigan’s sentencing scheme for first-degree murder; (2) whether that
  sentencing scheme amounts to cruel or unusual punishment under Const 1963, art 1, § 16
  as applied to defendants under the age of 18; and (3) what remedy is required for
  defendants whose sentences have been found invalid under Miller or Const 1963, art 1,
  § 16.

         We invite the Wayne County Prosecuting Attorney to file a brief amicus curiae
  addressing the issue of what remedy is required for defendants under the age of 18 whose
  sentences of life without parole for murder have been found invalid under Miller or Const
  1963, art 1, § 16.

         We direct the Clerk to schedule the oral argument in this case for the same future
  session of this Court when it will hear oral argument in People v Carp (Docket No.
  146478) and People v Davis (Docket No. 146819). The Court will issue a separate
  scheduling order specifying the parameters for oral argument, including time limits,
  allocation of time, and additional parties invited to participate in oral argument.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
         h1105
                                                                               Clerk